Name: Commission Implementing Regulation (EU) 2017/78 of 15 July 2016 establishing administrative provisions for the EC type-approval of motor vehicles with respect to their 112-based eCall in-vehicle systems and uniform conditions for the implementation of Regulation (EU) 2015/758 of the European Parliament and of the Council with regard to the privacy and data protection of users of such systems (Text with EEA relevance. )
 Type: Implementing Regulation
 Subject Matter: organisation of transport;  communications;  technology and technical regulations;  information technology and data processing;  cooperation policy;  rights and freedoms
 Date Published: nan

 17.1.2017 EN Official Journal of the European Union L 12/26 COMMISSION IMPLEMENTING REGULATION (EU) 2017/78 of 15 July 2016 establishing administrative provisions for the EC type-approval of motor vehicles with respect to their 112-based eCall in-vehicle systems and uniform conditions for the implementation of Regulation (EU) 2015/758 of the European Parliament and of the Council with regard to the privacy and data protection of users of such systems (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2015/758 of the European Parliament and of the Council of 29 April 2015 concerning type-approval requirements for the deployment of the eCall in-vehicle system based on the 112 service and amending Directive 2007/46/EC (1), and in particular Article 6(13) and Article 9 thereof, Whereas: (1) Regulation (EU) 2015/758 lays down a general obligation for new types of vehicles of categories M1 and N1 to be equipped with 112-based eCall in-vehicle systems as of 31 March 2018. (2) Commission Delegated Regulation (EU) 2017/79 (2) lays down the specific technical requirements and test procedures for the EC type-approval of motor vehicles with regard to their 112-based eCall in-vehicle systems, as well as for EC type-approval of the 112-based eCall in-vehicle Separate Technical Units (STUs) and 112-based eCall in-vehicle system components. (3) Directive 2007/46/EC of the European Parliament and of the Council (3) establishes the general framework for EC type-approval of motor vehicles and defines the roles and responsibilities of all the actors involved at different stages of the approval process. In addition, it is necessary to set out the specific administrative provisions for the EC type-approval of motor vehicles fitted with 112-based eCall in-vehicle systems, 112-based in-vehicle STUs and components. (4) To ensure uniform conditions for the implementation of the test procedures for EC type-approval and to simplify the application for that approval, a standardised set of information documents, templates for EC type-approval certificates and models for the EC type-approval mark should be established. (5) Manufacturers should ensure that the 112-based eCall in-vehicle systems are not traceable and not subject to any constant tracking. For that purpose, it should be ensured that the 112-based eCall in-vehicle systems are not available for communication in their normal operational status and that the data in their internal memory is not available outside the systems to any entities before the eCall is triggered. Manufacturers should also implement adequate safeguards to protect the security of the data in the internal memory of the system from unauthorized access or misuse. (6) Any data processed through the 112-based eCall in-vehicle system must be adequate, relevant and proportionate to the purposes for which those data are collected and processed. (7) Consumers should be provided with comprehensive and reliable information regarding the functioning of the 112-based eCall in-vehicle system and in particular on the way data is processed through that system and how that data is protected. Consumers should be also informed about the characteristics and features of any private emergency service or other added value services, if fitted in the motor vehicle. (8) A consistent approach on the information to be provided to the consumers on the functioning of the 112-based eCall in-vehicle system requires that a user information template is established which contains the minimum information to be provided together with the vehicle's technical documentation. (9) Vehicle manufacturers should be given sufficient time to adapt to the technical requirements for the approval of 112-based eCall in-vehicle systems. The Member States should also be given sufficient time to deploy on their territory the Public Safety Answering Point (PSAP) infrastructure required for the proper receipt and handling of eCalls. For that reason, the date of application of this Regulation should be the same as the date of compulsory application of the 112-based eCall in-vehicle systems in accordance with Regulation (EU) 2015/758. (10) The measures provided for in this Regulation are consulted with the European Data Protection Supervisor in accordance with Article 28(2) of Regulation (EC) No 45/2001 of the European Parliament and of the Council (4). (11) The measures provided for in this Regulation are in accordance with the opinion of the Technical Committee  Motor Vehicles, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation establishes administrative provisions for the approval of new types of vehicles with respect to the 112-based eCall in-vehicle systems, as well as of 112-based eCall in-vehicle Separate Technical Units (STUs) and 112-based eCall in-vehicle system components designed and constructed for such vehicles. It also lays down uniform conditions for implementation of the provisions of Regulation (EU) 2015/758 with regard to the privacy and data protection of users of the 112-based eCall in-vehicle systems. Article 2 EC type-approval of vehicles with regard to their 112-based eCall in-vehicle systems 1. The manufacturer shall submit to the approval authority, as defined in Article 3(29) of Directive 2007/46/EC, an application for the EC type-approval of a vehicle with regard to its 112-based eCall in-vehicle system. 2. The application referred to in paragraph 1 shall be drawn up on the basis of the template set out in Part 1 of Annex I. 3. Where the technical requirements referred to in Article 5 of Delegated Regulation (EU) 2017/79 are met, the approval authority shall grant an EC type-approval and issue an EC type-approval certificate numbered in accordance with the system set out in Annex VII to Directive 2007/46/EC. A Member State shall not assign the same number to another vehicle type. 4. The EC type-approval certificate shall be drawn up on the basis of the template set out in Part 2 of Annex I. 5. The manufacturer shall provide in the owner's manual information on the processing of data carried out through the 112-based eCall in-vehicle system by following the template set out in Part 3 of Annex I to this Regulation. Article 3 EC type-approval of 112-based eCall in-vehicle STUs or 112-based eCall in-vehicle system components 1. The manufacturer shall submit to the approval authority, as defined in Article 3(29) of Directive 2007/46/EC, the application for the EC type-approval for a type of 112-based eCall in-vehicle STU or a type of 112-based eCall in-vehicle system component. 2. The application referred to in paragraph 1 shall be drawn up on the basis of the template set out in Part 1 of Annex II to this Regulation. 3. Where the technical requirements referred to in respectively Article 6 of Delegated Regulation (EU) 2017/79 as regards components and Article 7 thereof as regards STUs are met, the approval authority shall grant an EC type-approval and issue EC type-approval certificate and a type-approval number, which shall follow the numbering system set out in Annex VII to Directive 2007/46/EC. A Member State shall not assign the same number to another type of STU or component. 4. The EC type-approval certificate shall be drawn up on the basis of the template set out in Part 2 of Annex II. Article 4 EC type-approval mark Each component or STU conforming to a type in respect of which an EC component or STU-approval has been granted pursuant to this Regulation shall bear an EC type-approval mark in accordance with the model set out in Part 3 of Annex II. Article 5 Privacy and data protection 1. The manufacturer shall take the necessary measures to ensure that the 112-based eCall in-vehicle system or the 112-based eCall in-vehicle STU is not traceable and is not subject to any constant tracking in its normal operational status. The manufacturer shall further ensure that data in the internal memory of that system or STU is automatically and continuously removed and is not available outside the in-vehicle system or STU to any entities before the eCall is triggered. 2. The manufacturer shall inform the owner of the vehicle of the measures taken in accordance with Article 6(9) of Regulation (EU) 2015/758 by using the template set out in Part 3 of Annex I to this Regulation. 3. The manufacturer shall take appropriate safeguard measures (such as use of encryption technologies) to protect the security of personal data in the internal memory of the 112-based eCall in-vehicle system or 112-based eCall in-vehicle STU and to prevent surveillance and misuse. Such measures shall be appropriate, strictly proportionate to and necessary for the intended purpose. Article 6 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 31 March 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 123, 19.5.2015, p. 77. (2) Commission Delegated Regulation (EU) 2017/79 of 12 September 2016 establishing detailed technical requirements and test procedures for the EC type-approval of motor vehicles with respect to their 112-based eCall in-vehicles systems, of 112-based eCall in-vehicle separate technical units and components and supplementing and amending Regulation (EU) 2015/758 of the European Parliament and of the Council with regard to the exemptions and applicable standards (see page 44 of this Official Journal). (3) Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (OJ L 263, 9.10.2007, p. 1). (4) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). ANNEX I Administrative documents for EC type-approval of motor vehicles with regard to the installation of 112-based eCall in-vehicle systems PART 1 Information document MODEL Information document No ¦ relating to the EC type-approval of a motor vehicle with regard to its 112-based eCall in-vehicle system. The following information shall be supplied in triplicate and include a list of contents. Any drawings shall be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, shall show sufficient detail. If the system, components or separate technical units referred to in this information document have electronic controls, information concerning their performance shall be supplied. 0. GENERAL 0.1. Make (trade name of manufacturer): ¦ 0.2. Type: ¦ 0.2.1. Commercial name(s) (if available): ¦ 0.3. Means of identification of type, if marked on the vehicle (1): ¦ 0.3.1. Location of that marking: ¦ 0.4. Category of vehicle (2): ¦ 0.5. Company name and address of manufacturer: ¦ 0.8. Name(s) and address(es) of the assembly plant(s): ¦ 0.9. Name and address of the manufacturer's representative (if any): ¦ 1. GENERAL CONSTRUCTION CHARACTERISTICS OF THE VEHICLE 1.1. Photographs and/or drawings of a representative vehicle: ¦ 9. BODYWORK 9.1. Type of bodywork (4): ¦ 9.10. Interior arrangements 9.10.2. Arrangement and identification of controls, tell-tales and indicators 9.10.2.1. Photographs and/or drawings of the arrangement of symbols and controls, tell-tales and indicators, in particular showing the symbol and position of the tell-tale/indicator (if any) or a description of other means used for warning the occupants of the vehicles in the event of critical failure that would result in an inability of the system to execute a 112-based eCall: ¦ 9.12.2. Nature and position of supplementary restraint systems (indicate yes/no/optional) (L = left-hand side, R = right-hand side, C = centre) Front airbag Side airbag Belt pre-loading device First row of seats L C R Second row of seats (*1) L C R 9.12.4. A brief description of the electrical/electronic components (if any): ¦ 12. MISCELLANEOUS 12.8. eCall system 12.8.1. Presence: yes/no (3). 12.8.2. Technical description and/or schematic drawings: ¦. 12.8.3. Type-approval number (if available) of the eCall in-vehicle STU: ¦ 12.8.4. For eCall system not approved as STU: 12.8.4.1. Detailed description, photographs and/or drawings of the eCall system and its position on the vehicle: ¦. 12.8.4.2. List of the main constituent components of the eCall system: ¦. 12.8.4.3. Scheme of all electrical connections: ¦ 12.8.5. Presence of TPS eCall system: yes/no (3). 12.8.6. Presence of other added value services: yes/no (3). 12.8.7. Declaration of conformity with the standards referred to in Article 5(8) of Regulation (EU) 2015/758: yes/no (3). Date, Signature Explanatory notes (1) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this information document, such characters shall be represented in the documentation by the symbol ? (e.g. ABC??123??). (2) As defined in Part A of Annex II to Directive 2007/46/EC. (3) Delete where not applicable. (4) Use the codes as defined in Part C of Annex II of Directive 2007/46/EC. PART 2 EC type-approval certificate MODEL Format A4 (210 Ã  297 mm) EC TYPE-APPROVAL CERTIFICATE Stamp of type-approval authority Communication concerning:  EC type-approval (1)  extension of EC type-approval (1)  refusal of EC type-approval (1)  withdrawal of EC type-approval (1) of a type of vehicle with regard to the installation of 112-based eCall in-vehicle systems with regard to Regulation (EU) 2015/758, as last amended by Regulation (EU) ¦/ ¦ EC type-approval number: ¦ Reason for extension: ¦ SECTION I 0.1. Make (trade name of manufacturer): ¦ 0.2. Type: ¦ 0.2.1. Commercial name(s) (if available): ¦ 0.3. Means of identification of type if marked on the vehicle (2): ¦ 0.3.1. Location of that marking: ¦ 0.4. Category of vehicle (3): ¦ 0.5. Company name and address of manufacturer: ¦ 0.8. Name(s) and address(es) of assembly plant(s): ¦ 0.9. Name and address of the representative of the manufacturer (if any): ¦ SECTION II 1. Additional information (where applicable): see Addendum 2. Technical service responsible for carrying out the tests: ¦ 3. Date of test report: ¦ 4. Number of test report: ¦ 5. Remarks (if any): see Addendum. 6. Place: ¦ 7. Date: ¦ 8. Signature: ¦ Attachments: 1. Information package. 2. Test report. Explanatory notes (1) Delete where not applicable. (2) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this information document, such characters shall be represented in the documentation by the symbol ? (e.g. ABC??123??). (3) As defined in Part A of Annex II to Directive 2007/46/EC. Addendum to EC type-approval certificate No ¦ 1. Additional information 1.1. Brief description of the eCall system fitted to the vehicle: ¦ 1.2. Location of the eCall system: ¦ 1.3. Means of triggering of the eCall system: ¦ 1.4. Power supply of the eCall system: ¦ 1.5. TPS eCall system fitted on the vehicle: yes/no (1). 1.6. Other added value services: yes/no (1). 2. Type-approval number of an 112-based eCall in-vehicle STU/component (1) installed on the vehicle (if any) to comply with Regulation (EU) 2015/758 and its implementing acts: ¦ 3. Remarks (if any): ¦ PART 3 User Information Template The technical documentation handed over together with the vehicle (owner's manual) shall contain clear, comprehensive and easily accessible information on the 112-based eCall in-vehicle system of the vehicle and on the way it operates, as well as regarding any third party service supported eCall system (TPS system) or other added value services fitted on that vehicle and their additional functionalities. Differences existing between the data processing carried out through the 112-based eCall in-vehicle system and the TPS system or other added value service, if available, shall be clearly spelt out. The information on privacy and data protection shall be provided separately for the 112-based and the TPS systems prior to their use in order to avoid any confusion as to the purposes pursued and the added value of the data processing. This template lays down the minimum required information to be provided to the user and may be complemented by other appropriate information having regard to the specific circumstances in which the data is collected or processed. 1. DESCRIPTION OF THE ECALL IN-VEHICLE SYSTEM 1.1. Overview of the 112-based eCall in-vehicle system, its operation and functionalities: ¦ 1.2. The 112-based eCall service is a public service of general interest and is accessible free of charge. 1.3. The 112-based eCall in-vehicle system is activated by default. It is activated automatically by means of in-vehicle sensors in the event of a severe accident. It will also be triggered automatically when the vehicle is equipped with a TPS system which does not function in the event of a severe accident. 1.4. The 112-based eCall in-vehicle system can also be triggered manually, if needed. Instructions for manual activation of the system: ¦ 1.5. In the event of a critical system failure that would disable the 112-based eCall in-vehicle system, the following warning will be given to the occupants of the vehicle: ¦ 2. INFORMATION ON DATA PROCESSING 2.1. Any processing of personal data through the 112-based eCall in-vehicle system shall comply with the personal data protection rules provided for in Directives 95/46/EC (2) and 2002/58/EC (3) of the European Parliament and of the Council, and in particular, shall be based on the necessity to protect the vital interests of the individuals in accordance with Article 7(d) of Directive 95/46/EC (4). 2.2. Processing of such data is strictly limited to the purpose of handling the emergency eCall to the single European emergency number 112. 2.3. Types of data and its recipients 2.3.1. The 112-based eCall in-vehicle system may collect and process only the following data:  Vehicle Identification Number  Vehicle type (passenger vehicle or light commercial vehicle)  Vehicle propulsion storage type (gasoline/diesel/CNG/LPG/electric/hydrogen)  Vehicle last three locations and direction of travel  Log file of the automatic activation of the system and its timestamp  Any additional data (if applicable): ¦ 2.3.2. Recipients of data processed by the 112-based eCall in-vehicle system are the relevant public safety answering points designated by the respective public authorities of the country on which territory they are located, to first receive and handle eCalls to the single European emergency number 112. Additional information (if available): ¦ 2.4. Arrangements for data processing 2.4.1. The 112-based eCall in-vehicle system is designed in such a way as to ensure that the data contained in the system memory is not available outside the system before an eCall is triggered. Additional remarks (if any): ¦ 2.4.2. The 112-based eCall in-vehicle system is designed in such a way as to ensure that it is not traceable and not subject to any constant tracking in its normal operation status. Additional remarks (if any): ¦ 2.4.3. The 112-based eCall in-vehicle system is designed in such a way as to ensure that data in the system internal memory is automatically and continuously removed. 2.4.3.1. The vehicle location data is constantly overwritten in the internal memory of the system so as always to keep maximum of the last three up-to-date locations of the vehicle necessary for the normal functioning of the system. 2.4.3.2. The log of activity data in the 112-based eCall in-vehicle system is kept for no longer than necessary for attaining the purpose of handling the emergency eCall and in any case not beyond 13 hours from the moment an emergency eCall was initiated. Additional remarks (if any): ¦ 2.5. Modalities for exercising data subject's rights 2.5.1. The data subject (the vehicle's owner) has a right of access to data and as appropriate to request the rectification, erasure or blocking of data, concerning him or her, the processing of which does not comply with the provisions of Directive 95/46/EC. Any third parties to whom the data have been disclosed have to be notified of such rectification, erasure or blocking carried out in compliance with this Directive, unless it proves impossible or involves a disproportionate effort. 2.5.2. The data subject has a right to complain to the competent data protection authority if he or she considers that his or her rights have been infringed as a result of the processing of his or her personal data. 2.5.3. Contact service responsible for handling access requests (if any): ¦ 3. INFORMATION ON THIRD PARTY SERVICES AND OTHER ADDED VALUE SERVICES (IF FITTED) 3.1. Description of the operation and the functionalities of the TPS system/added value service: ¦ 3.2. Any processing of personal data through the TPS system/other added value service shall comply with the personal data protection rules provided for in Directives 95/46/EC and 2002/58/EC. 3.2.1. Legal basis for the use of TPS system and/or added value services and for processing data through them: ¦ 3.3. The TPS system and/or other added value services shall process personal data only on the base of the explicit consent of the data subject (the vehicle's owner or owners). 3.4. Modalities for data processing through TPS system and/or other added value services, including any necessary additional information regarding traceability, tracking and processing of personal data: ¦ 3.5. The owner of a vehicle equipped with a TPS eCall system and/or other added value service in addition to the 112-based eCall in-vehicle system has the right to choose to use the 112-based eCall in-vehicle system rather than the TPS eCall system and the other added value service. 3.5.1. Contact details for handling TPS eCall system deactivation requests: ¦ (*1) The table may be extended as necessary for vehicles with more than two rows of seats or if there are more than three seats across the width of the vehicle. (1) Delete where not applicable. (2) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). (3) Directive 2002/58/EC of the European Parliament and of the Council of 12 July 2002 concerning the processing of personal data and the protection of privacy in the electronic communications sector (Directive on privacy and electronic communications) (OJ L 201, 31.7.2002, p. 37). (4) Directive 95/46/EC is repealed by Regulation (EU) 2016/679 of the European Parliament and of the Council of 27 April 2016 on the protection of natural persons with regard to the processing of personal data and on the free movement of such data (General Data Protection Regulation) (OJ L 119, 4.5.2016, p. 1). The Regulation applies from 25 May 2018. ANNEX II Administrative documents for EC type-approval of 112-based eCall in-vehicle STU or 112-based eCall in-vehicle system component PART 1 Information document MODEL Information document No ¦ relating to the EC type-approval of a 112-based eCall in-vehicle STU or 112-based eCall in-vehicle system component (3). The following information shall be supplied in triplicate and include a list of contents. Any drawings shall be supplied in appropriate scale and in sufficient detail on size A4 or on a folder of A4 format. Photographs, if any, shall show sufficient detail. If the separate technical unit or component referred to in this information document have electronic controls, information concerning their performance shall be supplied. 0. GENERAL 0.1. Make (trade name of manufacturer): ¦ 0.2. Type: ¦ 0.3. Means of identification of type, if marked on the Separate Technical Unit (1): ¦ 0.3.1. Location of that marking: ¦ 0.4. In case of STU, intended for category of vehicle (2): ¦ 0.5. Company name and address of manufacturer: ¦ 0.7. Location and method of affixing of the EC approval mark: ¦ 0.9. Name and address of the manufacturer's representative (if any): ¦ 12.8. eCall system 12.8.2. Technical description and/or schematic drawings: ¦ 12.8.3.1. Photographs and/or drawings in sufficient detail and to an appropriate scale to enable the STU or component to be identified. The drawings must show the intended position of the STU or component on the vehicle and the space intended for the EC type-approval mark of the STU or component: ¦ 12.8.3.1.1. Instructions for installation in the vehicle, including the position and orientation of the 112-based eCall in-vehicle system component: ¦ 12.8.3.1.2. Location and method of mounting the 112-based eCall in-vehicle STU in the vehicle: ¦ 12.8.3.2. List of the main constituent parts of the STU or component: ¦ 12.8.7. Declaration of conformity with the standards referred to in Article 5(8) of Regulation (EU) 2015/758: yes/no (3). Explanatory notes (1) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this information document, such characters shall be represented in the documentation by the symbol ? (e.g. ABC??123??). (2) As defined in Section A of Annex II to Directive 2007/46/EC. (3) Delete where not applicable. PART 2 EC type-approval certificate MODEL Format A4 (210 Ã  297 mm) EC TYPE-APPROVAL CERTIFICATE Stamp of type-approval authority Communication concerning:  EC type-approval (1)  extension of EC type-approval (1)  refusal of EC type-approval (1)  withdrawal of EC type-approval (1) of 112-based eCall in-vehicle STU/ 112-based eCall in-vehicle system component (1) with regard to Regulation (EU) 2015/758. EC type-approval number: ¦ Reason for extension: ¦ SECTION I 0.1. Make (trade name of manufacturer): ¦ 0.2. Type: ¦ 0.3. Means of identification of type if marked on the separate technical unit/component (2): ¦ 0.3.1. Location of that marking: ¦ 0.4. In case of separate technical unit, intended for category of vehicle (3): ¦ 0.5. Name and address of manufacturer: ¦ 0.7. Location and method of affixing of the EC approval mark: ¦ 0.9. Name and address of the manufacturer's representative (if any): ¦ SECTION II 1. Additional information (where applicable): see Addendum 2. Technical service responsible for carrying out the tests: ¦ 3. Date of test report: ¦ 4. Number of test report: ¦ 5. Remarks (if any): see Addendum. 6. Place: ¦ 7. Date: ¦ 8. Signature: ¦ Attachments: 1. Information package. 2. Test report. Addendum to EC type-approval certificate No ¦ 1. Additional information 1.1. Brief description of the 112-based eCall in-vehicle STU/112-based eCall in-vehicle system component (3): ¦ 1.1.1. Instructions for installation in the vehicle, including the position and orientation of the 112-based eCall in-vehicle system component: ¦ 1.1.2. Example of the EC type-approval marking on the 112-based eCall in-vehicle STU/112-based eCall in-vehicle system component (3): ¦ 1.2. Location and method of mounting of the eCall separate technical unit in the vehicle: ¦ 1.3. Means of triggering: ¦ 1.4. Power supply: ¦ 2. The 112-based eCall in-vehicle system component complies with the technical requirements set out in Annex I to Commission Delegated Regulation (EU) 2017/79. In addition, it also complies with the technical requirements covered by: 2.1. Annex IV to Delegated Regulation (EU) 2017/79: yes/no (3). 2.2. Annex VI to Delegated Regulation (EU) 2017/79: yes/no (3). 2.3. Annex VII to Delegated Regulation (EU) 2017/79: yes/no (3). 3. Remarks (if any): ¦ PART 3 EC type-approval mark for STUs and components 1. The EC component and separate technical unit type-approval mark shall consist of: 1.1. A rectangle surrounding the lower-case letter e followed by the distinguishing number of the Member State which has granted the EC component or separate technical unit type-approval: 1 for Germany 12 for Austria 26 for Slovenia 2 for France 13 for Luxembourg 27 for Slovakia 3 for Italy 17 for Finland 29 for Estonia 4 for the Netherlands 18 for Denmark 32 for Latvia 5 for Sweden 19 for Romania 34 For Bulgaria 6 for Belgium 20 for Poland 36 For Lithuania 7 for Hungary 21 for Portugal 49 For Cyprus 8 for the Czech Republic 23 for Greece 50 For Malta 9 for Spain 24 for Ireland 11 for the United Kingdom 25 for Croatia 1.2. In the vicinity of the rectangle the base approval number contained in Section 4 of the type-approval number preceded by the two figures indicating the sequence number assigned to this Regulation. The sequence number is 00 at present. 1.3. In case of a 112-based eCall in-vehicle STU, in the vicinity of the rectangle the sequence number shall be preceded by the symbol ECALL. 2. The EC type-approval mark is affixed to a main part of the 112-based eCall in-vehicle STU or 112-based eCall in-vehicle system component in such a way as to be indelible as well as clearly and easily legible. 3. Example of EC type-approval marks for 112-based eCall in-vehicle STUs and 112-based eCall in-vehicle system components is shown respectively in Figure 1 and Figure 2. Figure 1 Example of EC type-approval mark for 112-based eCall in-vehicle STUs Explanatory note Legend The EC separate technical unit type-approval was issued by Bulgaria under number 0046. The first two digits 00 indicate that the separate technical unit was approved according to this Regulation. Figure 2 Example of EC type-approval mark for 112-based eCall in-vehicle system components Explanatory note Legend The EC component type-approval was issued by Germany under number 00026. The first two digits 00 indicate that the component was approved according to this Regulation. (1) Delete where not applicable. (2) If the means of identification of type contains characters not relevant to describe the vehicle, component or separate technical unit types covered by this information document, such characters shall be represented in the documentation by the symbol ? (e.g. ABC??123??). (3) Delete where not applicable.